 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484Transpersonnel, Inc. and General Drivers, Ware-housemen and Helpers, Local 28, affiliated with International Brotherhood of Teamsters, AFLŒCIO, CLC.  Case 11ŒCAŒ17507 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On May 27, 1998, Administrative Law Judge Pargen Robertson issued the attached decision.  The Respondent filed exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and brief and has decided to affirm the judge™s rulings, findings, and conclusions, and to adopt the recommended Order as modified and set forth in full and below. The key issue in this case is whether the Respondent™s withdrawal of recognition from the Union was lawful.  The judge found, and we agree, that the Respondent unlawfully withdrew recognition from the Union on May 9, 1997.  We agree with the judge that the Respondent failed to establish that it had a good-faith reasonable un-certainty regarding the Union™s majority status.   1. The Respondent excepts, inter alia, to the judge™s finding of violations arising from a Respondent-called meeting for permanent replacement employees on April 6, 1997.2  A brief recitation of the facts surrounding that meeting is in order.  On April 6, on his way into the meeting, Respondent™s eastern regional manager, Tho-mas Husvar, met employee Raymond Wray.  Wray told Husvar that he did not want union representation and did not think other drivers did either.  Wray then asked Hus-var what Wray could do, and Husvar told him to ask questions during the meeting.  At the meeting, attended by seven other employees, Wray asked what the employ-ees could do to get rid of union representation.  Husvar advised them that he needed some proof of their feelings in the form of a note or document.  Thereafter, the eight employees signed a note stating ﬁno union.ﬂ  At a break in the meeting, the eight employees presented the note to Beth Burrell, a management representative who also at-tended the meeting.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.   2 On February 2, 1997, certain of the Respondent™s employees went on strike.  That strike was continuing on April 6, 1997. The judge found that Husvar, by his conduct at the meeting, unlawfully solicited employees to sign state-ments saying they did not want union representation.  Accordingly, the judge concluded that seven of the eight expressions of antiunion sentiment (i.e., excluding that of employee Wray who expressed his sentiments before the meeting)3 were tainted and could not support the Re-spondent™s contention of a reasonable uncertainty regard-ing the Union™s majority status. In its exception to this particular 8(a)(1) violation, the Respondent argues that the judge™s finding violated its right to due process.  The Respondent submits that the complaint did not allege that it engaged in unlawful so-licitation at the April 6 meeting. Thus, according to the Respondent, the variance between the complaint™s allega-tions and the judge™s findings are prejudicial, and the judge™s findings should not be upheld. The Respondent further argues that the violation found was not fully and fairly litigated at the hearing. It relies on the failure to allege the violation in the complaint, as well as the Gen-eral Counsel™s failure to mention the alleged violation in his opening statement or move to conform the complaint to the evidence after testimony by Husvar concerning the April 6 meeting. In these circumstances, the Respondent argues, it was denied fair notice and an opportunity at the hearing to offer a defense to the unalleged violation. Consequently, the Respondent contends that it was privi-leged to rely on the expressions of union rejection from all the employees at the April 6 meeting.4  We find no merit in the Respondent™s contentions. The complaint alleged that the Respondent unlawfully solicited employees on multiple occasions to reject union representation.  It did not specifically allege a violation based on the April 6 meeting.  However, the issue pre-sented by Husvar™s April 6 statements was fully and fairly litigated at the hearing.  As we stated recently in Letter Carriers Local 3825, 333 NLRB 343 (2001):   It is well settled that the Board may find and remedy a violation even in the absence of a specified allega-tion in the complaint if the issue is closely connected to the subject matter of the complaint and has been  3 The judge found, and no party excepts, that the Respondent re-ceived valid, untainted statements rejecting union representation from employee Wray as well as from employees Dean Hefner and Franklin Harris.  Hefner and Harris began working for the Respondent at some point after April 6 and thus they did not attend the April 6 meeting. 4 On brief to the Board, the Respondent notes that it did not rely, for its May 9 withdrawal of recognition, on employee Johnny Blackburn™s signing of the antiunion note at the April 6 meeting.  The Respondent concedes that Blackburn had left its employ by May 9, 1997. 336 NLRB No. 39  TRANSPERSONNEL, INC. 485fully litigated.  This rule has been applied with par-
ticular force where the finding of a violation is 
established by the testimonial admissions of the Re-
spondent™s own witnesses.
5  The facts presented at hear
ing meet these standards. 
The complaint alleged, and the judge found, that the Re-

spondent unlawfully solicited employees to sign state-
ments stating that they did not want union representa-
tion.
6  The April 6 violation involves another solicitation 
occurring in the same time period.  Husvar testified on 
direct examination by the Respondent™s counsel to the 
facts surrounding the April 6 meeting.  The Respondent™s 
counsel examined Husvar on
 the nature, content, and 
context of his statements, and fully briefed the lawful-
ness of the statements to the judge.  Husvar™s testimony 
was unrefuted by any witness and was credited by the 
judge.  As the Respondent™s own lead witness, a high-
ranking official of the Respondent, undisputedly con-
firmed the unlawful conduct, and as the lawfulness of the 
conduct was fully briefed to the judge, we find that the 
matter was fully and fairly litigated.  Accordingly, we 
affirm the judge™s finding that
 Husvar™s actions violated 
Section 8(a)(1) of the Act and that the April 6 employee 
expressions rejecting union 
representation, except for 
that of employee Wray, were tainted and invalid.   
2.  The Respondent further excepts to the judge™s find-
ing that it violated Section 8(a)(5) of the Act by its May 
9, 1997 withdrawal of recognition of the Union.  Even if 
we had accepted the Responden
t™s arguments and found 
that the April 6 employee note contained valid and un-
tainted rejections of union representation, we would nev-
ertheless conclude that th
e Respondent has not estab-
lished that it had a good-faith
 reasonable uncertainty of 
the Union™s continued majority status under 
Allentown 
Mack Sales & Service v. NLRB
, 522 U.S. 359 (1998).
7                                                            
                                                                                             
5 Pergament United Sales
, 296 NLRB 333, 334 (1989), enfd. 920 
F.2d 130 (2d Cir. 1990).  See also 
Meisner Electric, Inc.,
 316 NLRB 
597 (1995).   
6 The judge found, and we agree, th
at, at times other than the April 6 
meeting, the Respondent unlawfully solicited employees Bradford 
Forkey, Grant Crow, and Johnny Emerson to reject union representa-
tion. 
7 While this case was pending, the Board issued 
Levitz, 333 NLRB 
717 (2001), in which the Board ﬁreconsider[ed] whether, and under 
what circumstances, an employer may lawfully withdraw recognition 
unilaterally from an incumbent union.ﬂ  In 
Levitz
, the Board overruled 
Celanese Corp., 95 NLRB 664 (1951), and its progeny, insofar as they 
permitted an employer to withdraw recognition from an incumbent 

union on the basis of a good-faith doubt of the union™s majority status. 

The 
Levitz Board held that ﬁan employ
er may unilaterally withdraw 
recognition from an incumbent union only where the union has actually 

lost the support of the majority 
of the bargaining unit employees.ﬂ  
However, the Board also held that its analysis and conclusions in the 
case would only be applied prospectively; ﬁall pending cases involving 
According to the Respondent, it received, by May 9, 
1997, valid disavowals of union support from 12 unit 
employees.  The Respondent contends that the unit con-
sisted of fewer than 24 em
ployees.  According to the 
Respondent, it had, as of May 9, valid disavowals of the 
Union from seven employees attending the April 6 meet-
ing (i.e., excluding Blackburn, who had left its employ), 

plus the statements of empl
oyees Frank Harris and Dean 
Hefner, which the judge foun
d were untainted. The Re-
spondent also claims that, cont
rary to the judge™s finding, 
the antiunion expressions of sentiment from employees 
Bradford Forkey, Johnny Emerson, and Grant Crow were 
valid and untainted. 
The judge concluded that, as of May 9, 1997, when the 
Respondent withdrew recognition, the Respondent had at 
least 118 unit employees who were actively expressing 
their support for the Union by engaging in a strike.  The 
Respondent contends that only nine unit employees were 
active strikers.  The Respondent disputes the judge™s 
finding that Merl C. Davidson
 and Earl Dople were strik-
ing employees.  
In regard to Davidson, the Respondent submits that he 
was a probationary employee and that the judge erred in 
finding that he supported the strike.  The Respondent 
contends that it was ﬁunable to confirmﬂ that Davidson 
supported the strike and it therefore presumed that he had 
quit his employment.  We reject the Respondent™s argu-
ment.  The judge found, and we
 agree, that the evidence, 
including the testimony of Union Agent Richard Max-

well, established that Davidson supported the Union.  In 
any event, Davidson is presumed to support union repre-
sentation absent a contrary expression of sentiment.  
Thus, assuming that that the Respondent was ﬁunable to 
confirmﬂ that Davidson supported the strike, this fact 
would fail to establish that Respondent had any reason-
able uncertainty regarding Davidson™s status.  Similarly, 
the fact that Davidson was 
a probationary employee has 
 withdrawals of recognition [will be 
decided] under existing law: the 
‚good faith uncertainty™ standard as explicated by the Supreme Courtﬂ 
in Allentown Mack.
  8 The judge found that 
these included Merl C. Davidson, Vernon 
Payden, James Prater, Bobby Rice, Gary Scott, Frank Sellars, Jimmy 

Snyder, Bernard Swenson, Clyde Whita
ker, William Wilkins, and Earl 
ﬁDale.ﬂ  The Respondent notes that Earl ﬁDaleﬂ is in fact Earl Dople.  
The judge did not resolve the status of one additional employeeŠJerry 
McDanielŠbut left for compliance 
a determination on whether he was 
a striking employee.  The Respondent
 contends that McDaniel was 
unable to perform his job because of
 injury and should not be consid-
ered a striking employee.  Solely for the purpose of resolving the with-
drawal of recognition issue before us, we shall assume, as asserted by 
the Respondent, that McDaniel was no
t a striking employee.  This does 
not change the result reached in 
this case. Nor does it preclude the 
General Counsel, at compliance, from seeking a remedy on behalf of 
McDaniel. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486no bearing on his status as a striking employee support-
ing the Union.  Thus, we agree with the judge™s conclu-
sion regarding Davidson. 
In regard to Dople, the Respondent argues that Dople 
terminated his employment before February 2, 1997, and 

therefore the judge erred in concluding that Dople was a 
striking employee as of May 9, 1997.  The Respondent 
argues that Dople™s name shou
ld not have been included 
on the union dues-checkoff list and that Dople was not 

included among those who offered to return to work un-

conditionally. Because the reco
rd does not permit us to 
resolve the issue of Dople™s status, we shall assume that 
Respondent is correct regard
ing Dople and that Dople 
left the Respondent™s employ before February 2, 1997.  

Thus, for purposes of resolving the withdrawal of recog-
nition issue before us, we shall assume that Dople was 
neither a striking employee nor a unit employee.
9  Hav-
ing done this, we conclude that, as of May 9, 1997, 10 
strikers, including Davidson, clearly indicated their sup-
port for the Union. 
In addition, the judge found, and as noted we agree, 
that the antiunion statements of three other employees 
(Bradford Forkey, Grant Crow, and Johnny Emerson) 
were tainted because the Respondent unlawfully solicited 
these employees to reject union representation.  These 

three expressions of antiunion
 sentiment therefore cannot 
be counted toward the tally of those employees express-

ing opposition to the Union.  Therefore, at all times ma-
terial, the Union is presumed to have enjoyed the contin-
ued support of at least 13 employees in a unit of no more 
than 23 employees.
10  The Respondent had no reasonable 
basis to question the union support of these 13 employ-

ees.  The Respondent, at most, had valid expressions of 
disaffection from nine unit employees.
11 Therefore, the 
Respondent failed to establish that, as of May 9, 1997, it 
held a good-faith reasonable uncertainty regarding the 
Union™s majority status.  See 
Marion Memorial Hospital
, 335 NLRB No. 80 (2001).  Therefore, the Respondent 
                                                          
                                                           
9 We do not preclude the General Counsel, at compliance, from ar-
guing that Dople is entitled to a remedy.  
10 As we have assumed that Earl Dople was not in the unit, the unit 
decreases to no more than 23 employees. 
11 The Respondent also contends that it could reasonably rely on 
employee Wray™s April 6 statement to Manager Husvar that Wray 
believed that ﬁother driversﬂ did not want union representation.  How-
ever, Wray™s statement cannot establish the Respondent™s defense.  
Certainly, in context, Wray was 
not speaking for the striking employ-
ees.  Nor could Wray speak for employees hired after April 6 but before 
May 9. Thus, at most, Wray™s comment lent some support that the other 
employees attending the April 6 meeting did not support the Union. As 
noted above, assuming that all the April 6 rejections of union represen-
tations were valid, the Respondent 
nonetheless has failed to show a 
good-faith reasonable uncertainty. 
was not privileged to withdraw recognition from the Un-
ion.
12  Accordingly, we affirm th
e judge™s finding that the 
Respondent violated Secti
on 8(a)(1) and (5) when it 
withdrew recognition from the Union.  
3. For the reasons fully set forth in 
Caterair Interna-
tional
, 322 NLRB 64 (1996), we find that an affirmative 
bargaining order is warranted in this case as a remedy for 
the Respondent™s unlawful 
withdrawal of recognition 
from the Union.  We adhere to the view, reaffirmed by 

the Board in that case, that an affirmative bargaining 
order is ﬁthe traditional, appropriate remedy for an 

8(a)(5) refusal to bargain with the lawful collective-
bargaining representative of 
an appropriate unit of em-
ployees.ﬂ  Id. at 68. 
In several cases, however, the U.S. Court of Appeals 
for the District of Columbia Circuit has required that the 
Board justify, on the facts 
of each case, the imposition of 
such an order.  See, e.g., 
Vincent Industrial Plastics v. 
NLRB, 209 F.3d 727 (D.C. Cir. 2000); 
Lee Lumber & 
Bldg. Material v. NLRB
, 117 F.3d 1454, 1462 (D.C. Cir. 
1997); and 
Exxel/Atmos v. NLRB
, 28 F.3d 1243, 1248 
(D.C. Cir. 1994).  In the 
Vincent 
case, the court summa-
rized the court™s law as requiring that an affirmative bar-
gaining order ﬁmust be justified by a reasoned analysis 
that includes an explicit balancing of three considera-
tions:  (1) the employees™ § 7 rights; (2) whether other 
purposes of the Act override the rights of employees to 

choose their bargaining repr
esentatives; and (3) whether 
alternative remedies are adequate to remedy the viola-
tions of the Act.ﬂ  Id. at 738. 
Although we respectfully disagree with the court™s re-
quirement for the reasons set forth in 
Caterair
, we have 
examined the particular fact
s of this case as the court 
requires and find that a balancing of the three factors 
warrants an affirmative bargaining order. 
(1) An affirmative bargaining order in this case vindi-
cates the Section 7 rights of the unit employees who were 

denied the benefits of collective bargaining by the em-
ployer™s withdrawal of recogn
ition.  At the same time, an 
affirmative bargaining order, with its attendant bar to 

raising a question concerning the Union™s continuing 
majority status for a reasonable time, does not unduly 
prejudice the Section 7 rights of employees who may 
oppose continued union representation because the dura-
tion of the order is no longer than is reasonably necessary 
to remedy the ill effects of the violation.   
 12 We would reach the same conclusion even if we agreed, which as 
discussed above we do not, that Re
spondent was entitled to presume 
that Davidson had quit.  In that event, the Union would still presump-
tively enjoy the continued support of at least 12 employees in a unit of 
no more than 22 employees, a clear majority. 
 TRANSPERSONNEL, INC. 487(2) The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective 
bargaining and industrial peace.  That is, it removes the 
Respondent™s incentive to delay bargaining in the hope 
of further discouraging support for the Union. It also 
ensures that the Union will not be pressured, by the pos-
sibility of a decertification petition, to achieve immediate 

results at the bargaining table following the Board™s reso-
lution of its unfair labor prac
tice charges and issuance of 
a cease-and-desist order. 
(3) A cease-and-desist order,
 without a temporary de-
certification bar, would be inadequate to remedy the Re-
spondent™s violations because it would permit a decerti-
fication petition to be filed before the Respondent had 
afforded the employees a reasonable time to regroup and 
bargain through their representa
tive in an effort to reach 
a collective-bargaining agreem
ent.  Such a result would 
be particularly unfair in 
circumstances such as those 
here, where litigation of the Union™s charges took several 
years and the Respondent™s unfair labor practice was of a 
continuing nature and was likely to have a continuing 
effect, thereby tainting any 
employee disaffection from 
the Union arising during that period or immediately 
thereafter.  We find that 
these circumstances outweigh 
the temporary impact the a
ffirmative bargaining order 
will have on the rights of employees who oppose contin-

ued union representation 
For all of the foregoing reas
ons, we find that an af-
firmative bargaining order with its temporary decertifica-

tion bar is necessary to fully remedy the allegation in this 

case.13 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent Transpersonnel, Inc., Spartanburg, South 
Carolina, its officers, agen
ts successors, and assigns, 
shall  
1. Cease and desist from 
(a) Soliciting its employees to sign statements stating 
that they do not want union representation. 
(b) Interrogating its employees about the employees™ 
desires regarding collective-
bargaining representation. 
(c) Refusing to recognize and bargain in good faith 
with General Drivers, Warehousemen, and Helpers, Lo-
                                                          
                                                           
13  We shall modify the judge™s recommended Order to conform to 
the violations found and the remedies
 imposed.  We shall also modify 
the judge™s recommended Order in 
accordance with our decisions in 
Indian Hills Care Center
, 321 NLRB 144 (1996), and 
Excel Container, 
Inc
., 325 NLRB 17 (1997). Finally, we shall further modify the judge™s 
recommended Order in accordan
ce with our decision in Ferguson Elec-
tric Co., 335 NLRB 142 (2001). 
cal 28, affiliated with International Brotherhood of 

Teamsters, AFLŒCIO, CLC as
 the exclusive collective-
bargaining representative of its employees working at the 
Kohler Company in Spartanburg, South Carolina. 
(d) In any like or related manner interfering with, re-
straining, or coercing its em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of service of this Order, recognize 
and, on demand by the Union, bargain collectively with 
the Union as the exclusive 
collective-bargaining repre-
sentative of the Respondent™
s employees at the Kohler 
Company in Spartanburg, South Carolina, with regard to 

rates of pay, hours of employment, and other terms and 
conditions of employment and, if an understanding is 
reached, embody that understanding in a signed agree-
ment. 
(b) Within 14 days from the date of this Order, offer to 
those unfair labor practice strikers who unconditionally 

offered to return to work full reinstatement to their for-

mer jobs or, if those jobs no 
longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
(c) Make whole all employees affected by the Respon-
dent™s unlawful actions on and after May 9, 1997 for any 
loss of earnings and other benefits suffered as a result of 
the unlawful action, in the manner set forth in the remedy 
section of the judge™s decision.  Backpay is to be com-
puted on a quarterly basis as prescribed in 
F. W. Wool-
worth Co.,
 90 NLRB 289 (1950), with interest as com-
puted in 
New Horizons for the Retarded,
 283 NLRB 
1173 (1987). 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.  
(e) Within 14 days after service by the Region, post at 
its facilities in Spartanburg, 
South Carolina, copies of the 
attached notice marked Appendix.
14  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 11, after being signed by the Respondent™s author-
 14 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488ized representative, shall be posted by the Respondent 
and maintained by it for 60 consecutive days in con-
spicuous places, including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that those 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
removed its presence from the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since April 6, 1997. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT solicit our employees to sign state-
ments stating they do not want representation by General 
Drivers, Warehousemen and He
lpers, Local 28, affiliated 
with International Brotherhood of Teamsters, AFLŒCIO, 
CLC or any other labor organization. 
WE WILL NOT interrogate our employees concerning 
their desire for or against union representation. 
WE WILL NOT refuse to bargain with General Driv-
ers, Warehousemen and Helpers, Local 28, affiliated 
with International Brotherhood of Teamsters, AFLŒCIO, 
CLC as collective-bargaining 
representative of our em-
ployees at the Kohler Comp
any in Spartanburg, South 
Carolina. 
WE WILL NOT in any like or related manner, inter-
fere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union as the 
exclusive collective-bargaining representative of our 
employees working at the Kohler Company in Spartan-
burg, South Carolina. 
WE WILL offer those unfair labor practice strikers 
who unconditionally offered to return to work, full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 
prejudice to their seniority or any other rights or privi-
leges previously enjoyed.   
WE WILL make whole, with interest, all employees 
affected by our unlawful actions on and after May 9, 
1997, for any loss of earnings and other benefits suffered 
as a result of our unlawful actions.  
 TRANSPERSONNEL, INC. 
 Jasper C. Brown Jr., Esq., 
for the General Counsel
. John G. Creech, Esq. and Glenn L. Spencer, Esq., 
of Greenville, South Carolina, for the Respondent.
 Richard L. Maxwell, of Taylors, South Carolina, for the Charg-
ing Party. 
DECISION PARGEN ROBERTSON, Adminis
trative Law Judge. This 
hearing was held on January 28 and 29, 1998, in Spartanburg, 
South Carolina. Documents received in evidence show that the 
charge was filed on May 19 and amended on July 1 and August 
25, 1997. A complaint issued on August 29, 1997. 
I. JURISDICTION Respondent admitted that it is an Illinois corporation and an 
employer engaged in commerce within the meaning of Section 
2(6) and (7) of the National Labo
r Relations Act (A
ct). Its east-ern regional manager testified that it is a driver leasing division 
of Manpower, Inc. In this instance Respondent leased drivers, primarily long-term drivers, to
 Kohler. The drivers were sup-
plied to Kohler™s dispatch location. 
II. LABOR ORGANIZATION 
Respondent admitted that General Drivers, Warehousemen 
and Helpers, Local 28, affiliated 
with International Brotherhood 
of Teamsters, AFLŒCIO, CLC (U
nion) is a labor organization 
within the meaning of Section 2(5) of the Act. 
III. THE UNFAIR LABOR PRACTICE ALLEGATIONS 
The complaint alleged that Respondent engaged in conduct 
in violation of Section 8(a)(1); that employees at Spartanburg, 
South Carolina, went out on st
rike and thereafter made uncon-
ditional offers to return to work; that the employees™ strike was 
prolonged by Respondent™s unfai
r labor practices; and that 
Respondent has unlawfully refused to recognize the Union in 
violation of Section 8(a)(1), (3), and (5) of the Act. 
 TRANSPERSONNEL, INC. 489A. The 8(a)(1) Allegations 
1.  Solicitation to sign st
atement disavowing the Union 
a. Tom Husvar Eastern Regional Manager Thomas Husvar testified about a 
meeting Respondent held for 
striker replacement drivers on 
April 6, 1997. As Husvar was walking into the meeting driver 
Raymond Wray told him that he 
did not want union representa-tion and that he did not believ
e the people wanted union repre-
sentation. Husvar told Wray to ask those questions during the 
meeting. Raymond Wray asked dur
ing the meeting, what could 
they do about union representation. Husvar told the employees 

that it was their decision whether to have union representation 
and that Transpersonnel could not encourage or discourage 
them to have a union. Husvar told the employees that if they 
did not want a union, Responden
t would have to have some 
proof of their feelings, a note or
 a document or something say-

ing that. Subsequently, at a brea
k, an employee gave Manage-
ment Official Beth Burrell a 
note stating ﬁno union.ﬂ Eight 
employees had signed the note. 
Bradford Forkey testified that he formerly worked for Re-
spondent as an over-the-road driver assigned to the Kohler 
plant. Joanne Hurt interviewed Forkey at a motel in Spartan-
burg. The interview occurred about 5 days before he first re-
ported to work on April 13, 1997. At the end of the interview 
Hurt told Forkey to report for work Sunday provided every-
thing checked out. Hurt said they were under a union strike and 
she asked Forkey if he minde
d working under that circum-stance. Forkey replied that he did not mind. 
On the morning Forkey first reported to work, driver Frank 
Patterson told him to see Eastern Regional Manager Tom Hus-

var. Patterson said ﬁthat Tom wanted to see me about signing a paper.ﬂ Husvar was in a car in the parking lot. Forkey walked to the 
car and said that Frank had said Husvar wanted to see him 

about signing a paper. Husvar told Forkey that he wanted 
Forkey to sign a paper ﬁabout not
 belonging to the Union.ﬂ ﬁOr, wanting the Union representation.ﬂ
 Forkey agreed and wrote ﬁI 
Bradford Forkey does not want to work under the representa-
tion of a union.ﬂ 
Thomas Husvar testified that he was present when Forkey 
and other new drivers first met at the Ryder shop to start work 
for Respondent on April 13. The Ryder shop was the home 
base where tractors are domiciled for the Kohler operation. 
Husvar testified that Forkey came over to him and said, ﬁFrank 
says I need to talk to you. I need to sign something.ﬂ Huvar 
asked what was Frank talking 
about. Forkey replied that ﬁFrank™s talking about this Uni
on situation.ﬂ Huvar asked if 
Patterson had told Forkey what
 was taking place, about the 
meeting last week and that the 
drivers had signed a petition not 
to join the Union. Forkey repl
ied, ﬁNo.ﬂ Huvar explained to 
Forkey what had taken place. He told Forkey that he was a 
permanent replacement, that Respondent was having a labor 
dispute and he went over the history of bargaining and that 
there were labor board charges against Respondent that had 
been dismissed or were pending. Fo
rkey said that he had his fill 
of unions and did not want to be a member of the Union. 

Forkey said that he would sign a 
statement. Huvar said that he 
did not have to do that then but could think about it. Forkey 

said that he would do it then. Forkey signed something and 
handed it to Huvar. 
(1) Findings (a) Credibility 
I was impressed with the demeanor of Bradford Forkey. He 
was under subpoena to testify on 
behalf of General Counsel. Forkey™s testimony regarding his April 13 conversation with 

Thomas Husvar illustrated a firm recollection of that event. He 
specifically denied that Husvar said anything about the history 
of the labor dispute with the Union. Instead, he recalled that 
Joanne Hurt had mentioned that
 during his initial interview. 
On the other hand I was not impressed with Husvar™s testi-mony. His testimony was to the effect that when Forkey came 
to him in the parking lot on April 13, he gave Forkey the im-
pression that he was totally unaware of why Forkey had walked 
over. However, Husvar admitted that he told Forkey about the 
replacement drivers signing a petition not to join the Union. 
According to Husvar, Forkey told him that Frank Patterson had 
sent him to Husvar and had said that Forkey needed to sign 
something. However, according 
to Husvar™s testimony nothing 
was said to the effect that Forkey needed to sign something 
showing that he did not want to
 be represented by the Union. 
Instead, apparently after Husvar told Forkey about Respon-

dent™s dispute with the Union and the replacement™s employees 
petition not to join the Union, Forkey volunteered to sign a 
statement showing that he did not want union representation. I 
find that scenario is improbable. It is difficult to accept that 

Forkey deduced from the information Husvar testified he gave 
to Forkey, that a statement declar
ing that he did not want union 
representation was needed by Respondent. 
In any event, due to the record and Husvar™s demeanor, I do 
not credit his testimony to the extent it conflicts with credited 
evidence. 
To the extent there are conflicts, I credit the testimony of 
Bradford Forkey and discredit th
e testimony of Thomas Husvar 
and Joanne Hurt, which is in conflict with Forkey. I credit Hus-
var™s testimony regarding the April 6 meeting. That testimony 
was not in dispute. 
(b) Conclusions 
The credited testimony shows that Thomas Husvar asked 
Bradford Forkey to sign a paper about not wanting union repre-
sentation, on April 13, 1997. The credited testimony of Forkey 
proved that he had said nothing before that time to show that he 
did not want to be represented by the Union. 
Thomas Husvar testified that 
among other things, he told re-
placement employees on April 6, that they were permanent 
replacements; that if the empl
oyees did not want union repre-
sentation, Respondent would have
 to have some proof; and his testimony showed that employees were permitted to circulate 
and sign a ﬁno unionﬂ statem
ent during that meeting. 
I find that Husvar solicited employees to sign statements 
showing they did not want union 
representation. That conduct 
tends to interfere with, coerce, and restrain employees in the 
exercise of their rights under Section 7 of the National Labor 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490Relations Act (Act), and constitutes a violation of Section 
8(a)(1) of the Act. 
b. Joanne Hurt 
Dean Hefner started working for Respondent in April 1997. When Hefner first applied he asked if the job was union and 
said that he would not work fo
r a union. Hefner recalled that 
either Joanne Hurt or Raymond Wray talked to him about the 
Union shortly after he started 
working and asked him if he would sign a statement that he did not want the Union. He 

agreed saying that he didn™t want a union to begin with. He 
recognized a note he signed on Ap
ril 22, 1997, stating, ﬁI Dean 
cannot afford a union job and do 
not want one.ﬂ Hefner testi-
fied that he put the statement in an envelope addressed to 
Joanne Hurt. Raymond Wray told 
him that the envelope would be forwarded to Hurt. 
Hefner admitted that he gave an affidavit in which he testi-
fied:  After I was hired and working, someone told me that if 
I was not interested in working for a union would I just 
leave a statement saying I wasn™t. I can™t be absolutely 
certain but I believe this person who told me this was 
Hurt, who has since quit the Company. No one coerced me 
or forced me to sign the paper, attached hereto as Exhibit 
A that I sent to Joann Hurt in Charlotte. I left it in an enve-
lope with my settlement sheet
s at Kohler in Spartanburg. I 
wrote on the envelope to her attention. I did this within a 
couple of days of the date I put on this paper. This oc-
curred probably the first week that I worked there. 
 Johnny Emerson testified that he
 was Dean Hefner™s driving 
partner on the Kohler job for Respondent. He recalled a conver-
sation with Joanne Hurt within a month after he started working 
for Respondent in May 1997. Dean
 Hefner told Emerson that 
he had talked with Joanne Hurt on the phone and that she 
wanted Emerson to phone her.
 Emerson phoned Hurt and she 
told him that if it was his intention that he did not want to work 

for a union, if he would write it down and send it to her. Emer-
son did that. 
Joanne Hurt left Respondent in
 June 1997. She was an opera-
tions manager in charge of th
e Kohler account and she was responsible for interviewing and hiring permanent replacements 
for the employees that stuck on 
February 2, 1997. She made a 
general statement to each person she interviewed. She said that 
South Carolina was a right to wo
rk State and that there was a 
strike going on but that some people had chosen to work. That 
people coming to work would not lose their jobs and they were 

permanent replacements. She made sure each applicant under-
stood there had been people that had decided to join the Union 
and people that decided not to join the Union. 
Hurt first talked to Dean Hefner about going to work on an-
other account other than Kohler
. Hurt mentioned there were a 
couple of people driving down from the Greensboro, North 

Carolina area to go to work on the Kohler account. Hefner said 
that he did not want anything to do with unions so Kohler 
would be his last choice. Subseque
ntly, Hefner told Hurt that he 
would be interested in driving 
on their Kohler account. Hefner 
also told Hurt that a friend of his, Johnny Emerson, was looking 
for work and that he would like to team up in driving with Em-

erson. Hefner told Hurt that Emerson felt the same way he did 
about unions (Tr. 197). 
Joanne Hurt testified that she interviewed Hefner and Emer-
son. Emerson asked if they woul
d be without benefits if the 
strike was resolved and they did 
not join the Union. Hurt told 
them it was a right to work Stat
e and their benefits would be the 
same no matter whether you join the Union or not. 
In regard to receipt of a statement from Emerson, Hurt testi-
fied:  Well, it was against the law for me to ask for a state-
ment. I never asked for a statement. There was a time 
when they called in for their,[sic] you know, the drivers 
called in every morning and talked to me. You know: 
Where are you? What are you doing? How are things go-
ing? And at that point, De
an had said, ﬁYou know, we™re trying to fax this thing over to you.ﬂ They were in a truck 
stop. I said, ﬁWhat thing are you trying.ﬂ You know. And 
he said, ﬁWell, this piece of paper. I asked Johnny for his 
statement,ﬂ and I said, ﬁOkay, fine. What™s wrong?ﬂ and 
he said, ﬁWe can™t get the fax to work.ﬂ I said, ﬁFine, 
whatever you™re trying to sent to me, stick in your stuff 
and just mail it.ﬂ 
 Subsequently, during her tes
timony under redirect examina-
tion, Hurt testified that Hefner ﬁgave me the general impression 
that he had a statement about not wanting the Union that they 
were trying to fax.ﬂ 
Hurt recalled the statement from Emerson showed that he 
was not interested in union representation. She testified that the 
statement confirmed what Emerson had already told her during 
his interview. Later Hurt was unable to find Emerson™s state-
ment and she asked him if he di
d not remember the statement. 
(1) Findings (a) Credibility 
I was not impressed with the de
meanor of Dean Hefner. He 
demonstrated an inability or unwillingness to recall whether it 
was Supervisor Hurt or employee 
Wray that asked him to sign a 
statement that he did not want union representation. In a pre-
hearing affidavit Hefner was somewhat more positive in his 
recollection although, even then, he stated that he was not abso-
lutely certain but believed that Joanne Hurt asked him to sign a 
statement. I am also unable to credit the testimony of Joanne 
Hurt. I was especially skeptical
 regarding her testimony about 
talking to Dean Hefner about his attempt to fax a statement 

from Johnny Emerson. Accordi
ng to Hurt™s testimony under 
direct examination Hefner neither 
said nor did she inquire, as to 
what the statement involved. However, on redirect examina-

tion, Hurt admitted that Hefner
 gave her the general impression 
that Emerson™s statement dealt w
ith his not wanting the Union. 
I was impressed with Johnny Em
erson™s demeanor. He testi-fied under subpoena and is currently employed by Respondent. 
Emerson admitted that he had to
ld Dean Hefner how he felt 
about the Union a considerable time before he started working 
for Respondent.  TRANSPERSONNEL, INC. 491(b) Conclusions 
In view of my inability to 
credit the testimony of Dean 
Hefner, I am unable to find that Joanne Hurt solicited Hefner to 
disavow the Union. The credited evidence did prove that Supervisor Hurt told 
employee Johnny Emerson that if 
it was his intention to not 
work for a union, he should write that down and send it to her. Emerson testified that Joanne Hu
rt brought up the subject of the 
Union during that phone conversati
on. I find that constitutes 
solicitation to petition against union representation in violation 
of Section 8(a)(1) of the Act.  
2. Interrogation a. Joanne Hurt 
Although he applied for work on April 15, Johnny Emerson 
actually started working for Respondent around the first of May 
1997. As shown above, Emerson 
testified about a phone con-versation with Joanne Hurt in May 1997. According to Emer-
son™s testimony under cross-exam
ination, Joanne Hurt asked 
him what his feelings were abou
t the Union. Emerson told her 
that he was just not comfortable working for a union. Hurt told 
Emerson that if it was his intention that he did not want to work 
for a union, if he would write it down and send it to her. Emer-
son did that. 
Emerson denied that the Union was mentioned during his job 
interview or by a management official at any time before the 
above-phone conversation with Hurt. On cross-examination he 
testified that he was not sure 
whether there was any mention of 
a strike during his initial interview. 
3. Findings a. Credibility 
As shown above I credit the 
testimony of Johnny Emerson 
and discredit the conflicting 
testimony of Joanne Hurt. 
b. Conclusions The ﬁtest for determining the le
gality of employee interroga-
tion regarding union sympathies 
is ‚whether, under all the cir-
cumstances, the interrogation reasonably tends to restrain or 
interfere with employees in the exercise of their statutory 
rights.ﬂ1 As to whether Hurt™s comments tended to restrain or inter-
fere with employees™ rights, the evidence showed that Hurt 
questioned Emerson as to how he felt about union representa-
tion. Joanne Hurt testified that Dean Hefner told her that Emer-
son didn™t want anything to do w
ith the Union. Emerson admit-
ted that he told Hefner, perhaps years before, how he felt about 

unions. However, Emerson had not taken a position on the 
union question at Respondent. 
As shown above, Respondent 
actively supported its re
placement employees™ efforts to disen-
franchise the Union. The inform
ation sought by Hurt involved 
Emerson™s involvement in decertif
ication efforts. Specifically, 
Hurt was inquiring into whether Emerson would sign a state-
ment showing that he did not want the Union. The record 
shows that Emerson was truthful in his response to Hurt. There 
was no showing that Respondent had a valid purpose in seeking 
                                                          
 1 Mathews Readymix, Inc
., 324 NLRB 1005, 1007 (1997), citing
 Service Master All Cleaning Services
, 267 NLRB 875 (1983). 
to determine how Emerson stood 
on decertification. Hurt did 
not tell Emerson why Respondent 
needed the information and 
she did not assure Emerson against reprisals. Under the circum-
stances, I find that Hurt™s interrogation of Emerson was a viola-
tion of Section 8(a)(1) of the Act. 
Cooper Tire & Rubber Co. v. 
NLRB, 957 F.2d 1245, 1255-56 (5th Cir. 1992); 
Baptist Medi-cal Systems
, 288 NLRB 1160 (1988); 
Southwire Co.,
 282 
NLRB 916 (1982); Rossmore House, 269 NLRB 1176 (1984); 
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985). See also 
National Labor Relations Board v. McCulloch Environmental 

Services, Inc
., 5 F.3d 923 (5th Cir. 1993). 
4. Additional allegations The February 2, 1997 strike 
was prolonged by unfair labor 
practices:  
Did Respondent solicit a petit
ion to remove the Union: 
Striking Employees made uncond
itional offers to return to 
work: Since June 10, 1997, Respondent
 has refused to reinstate 
employees that struck on February 2, 1997. 
The parties stipulated that Respondent and the Union en-
gaged in good-faith bargaining in 1996 but did not reach a col-
lective-bargaining agreement. A lawful impasse was reached. 
Respondent lawfully implemented 
matters included in its last 
collective-agreement o
ffer to the Union. On February 2, 1997, 
the Union engaged in an economic strike. The Respondent 
lawfully replaced the employees that were engaged in the 
strike. 
Richard Maxwell testified that Thomas Husvar came into the 
cafeteria where the strikers were gathered before setting up the 
picket line on February 2, 1997. Husvar saw the striking em-
ployees including Merl C. Davi
dson. Respondent, in its brief, 
questioned weather Davidson wa
s an employee on the conten-
tion that he had not completed 
his probationary period before 
the strike. 
Husvar testified that two employees continued to work when 
the others struck on February 
2, 1997. Those included full-time 
employee Raymond Wray and one casual employee named 
Grant Crow. 
As shown above, Respondent held
 a meeting for replacement 
drivers on April 6, 1997. Raymond Wray told Thomas Husvar 
that he did not want union representation and that he did not 
believe the people wanted union representation. Husvar told 
Wray to ask those questions du
ring the meeting. Husvar ex-
plained to the meeting that the replacement drivers had been 

hired as permanent replacements
 and that they would have a 
job even if the striking drivers elected to offer to return to work. 

Raymond Wray asked what could they do about union repre-
sentation. Husvar told the employees that it was their decision 
whether to have union represen
tation and that Transpersonnel 
could not encourage or discourage them to have a union. Hus-

var told the employees that if they did not want a union, Re-
spondent would have to have so
me proof of their feelings, a 
note or a document or something saying that. Later, as the 
meeting took a temporary break, 
an employee handed a note to 
Beth Burrell. The note indicate
d ﬁno union,ﬂ and was signed by 
all the employees that attended the meetingŠeight employees. 
Those eight included Raymond Wr
ay. Grant Crow did not sign 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492that note. Husvar testified that Crow was not at the April 6 
meeting. Beth Burrell gave the note 
to Thomas Husvar. Burrell 
worked directly under Huvar™s supervision. She supervised Joanne Hurt. Husvar testified that he did not see the drivers 
circulating the note during the meeting. 
When the meeting resumed after the break, Lynn Osterhout, 
one of the drivers, asked Husvar, ﬁWhat do we do now?ﬂ Hus-
var replied that he had ﬁtheir expression that this was what they 
so desired; however, there would 
have to be representation and 
similar information from a majority of the employees.ﬂ Husvar 
went on to say that they were
 adding new employees and ﬁif 
they felt the same way, when we received a majority of the 
employees that were expressing they didn™t want the Union, 
then there was something that we could do about it, but until 
that time I would just keep the note on file.ﬂ 
Respondent hired Franklin Harris, Brad Forkey, Dean 
Hefner, and Johnny Emerson be
tween April 6 and May 9. Re-
spondent received notes from each of those four stating the 

respective employee did not want 
to be represented by the Un-
ion. However, Huvar and Hurt 
were unable to find the state-
ment signed by John Emerson. Huvar then went to Emerson 
and Hefner and had each write a statement that Emerson had 
previously sent in a statement sa
ying that he did not want union 
representation. Emerson recalled
 that he signed a note during 
May 1997. He acknowledged signing the note in a statement to 
Respondent dated July 14, 1997. 
Richard Maxwell met with Tom Husvar at Shoney™s in Gaff-
ney, South Carolina, on April 
25, 1997. The meeting was set up in order to discuss possible negot
iation dates. Huvsar told Max-
well that Respondent was hiring 
striker replacements. Maxwell asked Husvar if he was replacing union members and were the 
members not able to return to work. Husvar replied that he 
needed to check with his attorney and get back to Maxwell on 
that.  
Husvar testified about his Ap
ril 25 meeting with Maxwell. 
He recalled that he told Maxw
ell Respondent had hired 11 or 
12 striker replacements and coul
d not negotiate those employ-
ees™ rights as permanent replace
ments for economic strikers. 
Maxwell said that he thought that
 could be negotiated. Husvar 
said that he would check with his attorneys. 
Respondent wrote the Union on May 9 and withdrew recog-
nition. Richard Maxwell testified that 11 union members were on 
checkoff at the time of the February 1, 1997 vote to strike. 

Maxwell testified from the Union™s January 8, 1997 checkoff 
billing to Respondent (GC Exh. 9) that all 13 members listed on 
that billing remained employees
 on May 9, except for Franklin 
Sanders and Anthony Rogers. The 
billing is sent to Respondent 
with the presumption that members listed on the checkoff are 
employees and should have their union dues withheld. 
Thomas Huvar testified that Gr
ant Crow worked the first 2 
weeks of the strike. Crow then asked that Respondent not as-
sign him work during the strike. He periodically phoned Re-
spondent regarding the status of work and the strike. Huvar 
testified that he encouraged Crow to return to work. He told 
Crow that the drivers had a meeting and some of the drivers 
signed a petition that they did not want to be represented by a 
union and that the numbers were growing stronger all the time. 
Crow said that Huvar knew how he felt about that and if there 

was anything he could do he woul
d. Huvar replied, ﬁGrant, if you feel that way and you want to express that feeling to us, 

send it do [sic] us in writing.ﬂ Crow asked Huvar to send him a 
statement showing what Huvar wanted. Huvar testified that he 
wrote Crow and Crow used that as a guideline and wrote back 
to Respondent that he did not want the Union to represent him 
(R. Exh. 8). 
After receiving Respondent™s 
withdrawal of recognition, 
Maxwell held a meeting of me
mbers on June 6, 1997. Maxwell explained that Respondent had 
taken the position they were 
withdrawing recognition of the Union. Maxwell stated during 
the meeting, that Respondent was engaged in unfair labor prac-
tices by withdrawing recognition
 and other incidents. During that meeting the members voted to return to work without con-
dition.  On June 6, 1997, the Union wrote Respondent that named 
employees were making unconditional 
offers to return to work. 
Respondent admitted that the following employees made un-
conditional offers to return to work on or about June 6, 1997: 
 Jerry McDaniel  Gary Scott 
Joe Whitaker  Bobby Rice 
Vernon Payden   James Prater 
Jimmy Snyder 
 All the striking union member employees presented them-
selves at their dispatch location 
on June 7. The Union contacted 
a person named Kelly with Respondent and told her the work-
ers were reporting to work unconditionally. 
On June 10 Respondent responded to the Union™s June 6 let-ter and acknowledge receipt of unconditional offers to return to 
work from Jerry McDaniel, Jo
e Whitaker, Vernon Payden, 
Jimmy Snyder, Gary Scott, Bobby Rice, and James Prater. Re-
spondent stated that ﬁno employ
ment opportunities are immedi-ately available; however, each employee will be placed on a 

preferential hiring list for empl
oyment and will be recalled 
when driving jobs or substant
ially equivalent positions for 
which they are qualified become
 available.ﬂ Respondent re-
quested documentation that Mc
Daniel and Payden are medi-
cally qualified to meet lifting requirements. 
Husvar testified that McDaniel was off work since June or 
July because of an injury. Respondent and McDaniel eventually 
agreed to a settlement of his disability claim, which, according 
to Husvar, included an agreement that McDaniel would not be 
able to perform his job (R. Exh. 14). 
Respondent admitted that the following employees made un-
conditional offers to return to work on or about June 30, 1997: 
 Ben Swenson  Frank Sellars 
William Wilkins  Merl C. Davidson 
 On July 30, 1997, the Union wrote Respondent that Jerry 
McDaniel, Joe Whitaker, Vernon Payden, Jimmy Snyder, Ben 
Swenson, Gary Scott, Bobby Rice, James Prater, Frank Sellars, 
William Wilkins, and Merl C. Davidson were unconditionally 
offering to return to work. 
 TRANSPERSONNEL, INC. 493(1) Findings (a) Credibility
 As shown herein, a great deal of the evidence regarding these 
additional allegations is unrebutted; or involves stipulation of 
the parties; or involves credibility determinations that are 
shown above. As to the specific matters that do not involve 
stipulations, I credit the testim
ony of Richard Maxwell regard-
ing the incidents at the cafeteria on February 2.  That testimony 

was not disputed. Additionally, 
I credit the undisputed testi-
mony of Richard Husvar that two employees continued to work 
on February 2. I credit Husvar regarding the April 6 meeting of 
replacement employees. That 
testimony was not disputed. 
I credit Husvar regarding the hiring of four employees be-
tween April 6 and May 9, 1997, and I credit his undisputed 
testimony regarding his conversa
tion with Grant Crow. I credit 
Richard Maxwell™s account of his meeting with Husvar on 
April 25. That testimony was in accord with the testimony of 
Husvar. I also credit Maxwell™s testimony regarding members 
on check-off. That testimony and 
the full record show that at 
least 11 union members were employed by Respondent on May 
9. Those included Merl Da
vidson, Vernon Payden, James 
Prater, Bobby Rice, Gary Scott, Frank Sellars, Jimmy Snyder, 
Bernard Swenson, Clyde Whitaker, William Wilkins and Earl 
Dale. Jerry McDaniel may have been another employee. The 
record evidence was not fully de
veloped but it appears he was 
off work due to a disability, which prevented him from return-
ing to work. If necessary, his status may be considered in com-
pliance proceedings. 
Respondent argued that Merl 
Davidson was not an employee 
on the contention that he was a probationary employee. Since it 
was unable to determine if Davi
dson was involved in the strike, 
he was considered to have quit his job during the strike. I find 
that the record does not suppor
t that argument. Credited evi-
dence shows that Davidson was one of the employees that 
gathered for the strike on Februa
ry 2. Regardless of his proba-
tionary or permanent job status, he is entitled to protection be-
cause of his strike activities. 
I credit Maxwell™s undisputed testimony regarding the June 
6 meeting of union members. I credit the above-mentioned 
evidence regarding unconditional 
offers to return to work. 
(b) 
The February 2, 1997 strike was prolonged by unfair  
labor practices: did Respondent solicit a  
petition to remove the Union
 Respondent withdrew recogniti
on on May 9, 1997. General 
Counsel contended that action was 
illegal and that it converted 

the economic strike into an unfair labor practice strike. Re-spondent contended that it had a good-faith reason based on 
objective considerations to withdraw recognition. It pointed out 
that it had received written notice from a majority of its bar-
gaining unit employees that they did not want the Union to 
represent them. 
The written notices received by Respondent included the 
note signed by eight employees 
that attended the April 6 meet-
ing. The note stated ﬁ[N]o uni
onﬂ and was erroneously dated 

April 7. Subsequently between 
April 7 and May 9, it received 
five more statements signed by unit employees showing the 
respective employee did not want union representation. 
The evidence also shows that 11 unit employees were en-
gaged in the strike. Therefore,
 according to Respondent™s con-
tention, the bargaining unit could have included as many as 24 

employees on May 9. Respondent 
argued that more than one-
half those employees expressed to it, their desire to reject the 
Union. There is a presumption that a union continues to enjoy ma-
jority status upon the expiration of a collective-bargaining con-
tract. The burden of rebutting that presumption rests on the 
party who would do so. 
Pioneer Inn
, 228 NLRB 1263 (1977); 
Rose-Terminix Exterminator Co
., 315 NLRB 1283, 1287 
(1995). The presumption may be rebutted by showing that the 
union has actually lost 
its majority support or that the employer 
had a good-faith doubt based on objective consideration that the 
union continued to have majority support. The good-faith doubt 
must be raised in a context free of unfair labor practices.  
Ter-
rell Machine Co
., 173 NLRB 1480, 1480Œ1481 (1969). 
Respondent argued that 13 uni
t employees signed and pre-
sented to Respondent, statemen
ts disavowing union representa-
tion. The General Counsel argued 
that some of those statements 
were tainted by illegal actions of Respondent. 
Initially, I note that the record does not involve a dispute as 
to the disavowal by employees Raymond Wray and Franklin 
Harris. The only evidence in the record shows that Wray told 
Thomas Husvar that he didn™t want the Union to represent him, 
as they approached an April 6 meeting. There was no showing 
that Husvar did anything to cause Wray to make that comment. 
As to Harris, there was no evidence that Respondent influenced 
his signing a statement marked 
received by Respondent, on 
April 15, 1997, stating that Harris was not joining the Union.  
Moreover, as shown above, the General Counsel failed to prove that the disavowal of Dean Hefner was tainted. 
However, there are questions regarding the remaining state-
ments of disavowal. 
As shown above Respondent 
Eastern Regional Manager 
Thomas Husvar was present at an April 6 meeting when eight 
replacement drivers signed a 
statement entitled ﬁno unionŠ04Œ
07Œ98.ﬂ One of those eight was Raymond Wray and, as shown 
above, Wray had already told Husvar that he did not want to be 
represented. The remaining seven 
signatures appear to be those 
of Daniel Osterhout, Mark Thompson, Doug Gregg, Marshall 
Smith, Johnny Blackburn, Dean Gant, and Frank Patterson. 
The Board found in 
Mathews Readymix, Inc
., 324 NLRB 1005 (1997), that decertification 
was tainted by management. 
At footnote 16, Member Fox stated her opinion that decertifica-
tion petitions were tainted ﬁby the circumstances surrounding 
the solicitation of signatures during the break in the mandatory 
safety meeting called by the Respondent on April 11.ﬂ 
Here, there was also a meeting called by management. At 
least two management officials, Thomas Husvar and Beth 
Burrell, were present during the meeting. Husvar presided over 
the meeting. Unlike the situation in 
Mathews Readymix, there 
was no break in the meeting until the no union note was circu-lated, signed by eight employ
ees and given to Management 
Representative Beth Burrell. In 
Mathews Readymix, Inc
, the 
management representatives presence during circulation of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494petition while the meeting was 
on break, influenced Member 
Fox. She found that manageme
nt presence could reasonably 
lead employees to believe that
 management authorized the 
circulation of the petitions and 
wanted the employees to sign 
them. Here, management representatives were also present but 
the signing of the petition actually occurred during the meeting. 
Husvar and Burrell were present throughout the meeting while 
the employees circulated and 
signed the note stating no union. Respondent then used that note 
and advised its employees they 
needed more signatures before establishing a majority and tak-
ing action regarding union repr
esentation. As shown above, after he received the petition against representation, Husvar 

suggested to the drivers that Respondent was adding new em-ployees and if those employees 
felt the same way, Respondent 
could do something about union representation when they re-
ceived a majority expression against the Union. 
I am convinced that Husvar™s comments during that meeting 
were in violation of Section 8(a)(1) and that those comments 
illegally influenced seven unit employees to sign a petition 
against union representation. I 
find those seven signatures were 
illegally tainted and cannot be considered as objective factors in 
Respondent™s withdrawal of recognition. 
Subsequently, as shown above, Thomas Husvar illegally so-
licited employee Bradford Forkey to sign a statement disavow-
ing union representation and Joanne
 Hurt illegally solicited a 
disavowal from employee Johnny Emerson. I find that both 
those statements were illegally tainted and cannot be consid-
ered as objective criteria for 
Respondent to withdraw recogni-
tion. Additionally, the testimony of Thomas Husvar shows that he 
illegally influenced Grant Crow to sign a statement that he did 

not wish to be represented by
 the Union. As shown above, 
Husvar testified that he told Crow that the drivers had a meet-
ing and some of the drivers signed a petition that they did not 
want to be represented by a union and that the numbers were 
growing stronger all the time. Crow said that Husvar knew how 

he felt about that and if there was anything he could do he 
would. Husvar replied, ﬁGrant, if you feel that way and you 
want to express that feeling to us, send it do [sic] us in writing.ﬂ 
Crow asked Husvar to send him a statement showing what 
Husvar wanted. Husvar testified that he wrote Crow and Crow 
used Husvar™s writing as a gui
deline and wrote back to Re-
spondent that he did not want the Union to represent him (R. 
Exh. 8). 
Therefore, I find that 10 of the signatures relied on by Re-
spondent in withdrawing recognition were tainted by Respon-
dent™s illegal activity. Only 3 of
 approximately 24 employees in 
the bargaining unit submitted statements that provided an ob-
jective basis for Respondent to determine that those employees 
did not desire to be represented by the Union. That was far less 
than a majority. 
However, Respondent argued in its brief, that a good-faith 
doubt may be established throug
h second hand statements such 
as the statement made by Raymond Wray to Thomas Husvar on 

April 6 and a statement made by Dean Hefner to Joanne Hurt 
regarding Johnny Emerson. Wray told Husvar that he did not 
want union representation and that he did not believe the people 
wanted union representation. 
The Supreme Court dealt w
ith a similar question in 
Allen-
town Mack Sales & Service v. NLRB,
 522 U.S. 359 (1998). In 
that matter, the employer elected to poll its employees as to 
whether they desired to continue union representation. In con-
sidering whether the employer 
demonstrated a good-faith doubt 
which justified its poll of the employees, the Court considered 

evidence that two employees had made statements to manage-
ment to the effect they felt other employees did not want union 
representation. The Court held that ﬁabsent some reason for the 
employer to know that [the empl
oyees] had no basis for (their) 
information, or that [the em
ployees were] lying, reason de-
mands that the statement[s] be 
given considerable weight.ﬂ  522 
U.S. at 370. 
The Court found that one of the two employees at issue in 
Allentown Mack Sales
 was a union shop steward and a member of the union™s bargaining committee and that the administrative 
law judge had found that the employee did not indicate per-
sonal dissatisfaction with the union. Here, the situation is quite 
different. Raymond Wray was not
 a union member. He was not 
on their checkoff and the testim
ony of Business Agent Maxwell 
showed that Wray was not a member. Wray was one of two 
employees that refused to go out on strike. The record estab-
lished that Wray was biased against the Union and that Re-
spondent was aware of that bias. 
However, more importantly, 
was the reaction of Thomas 
Husvar after Wray told him that he did not support the Union 
and he did not believe the people did. Rather than taking a neu-
tral position on the matter of 
union representation, Husvar re-
plied that Wray should bring up that question in the upcoming 
meeting. When Wray questioned 
what the employees could do 
about union representation, Husvar
 did tell the employees that 
it was their decision and Respondent did not encourage or dis-
courage them to have a union. However, he had preceded that 
statement with a comment that the employees were permanent 
replacements for the strikers and would have a job even if the 
strikers sought to return to work. Husvar responded to Wray™s 
question by telling the employees 
that if they did not want a 
union, Respondent would need proof of their feelings, ﬁa note or a document or something saying that.ﬂ During the meeting 
the employees circulated a ﬁ
no unionﬂ note which was signed by all the employees present. Husvar was present throughout 
the meeting. Even though he tes
tified that he did not see the 
note being circulated, it is 
obvious that the employees knew 
only that he and Beth Burrell were there and neither objected to 
the circulation of the note. U
nder those circumstances, espe-
cially against the background of
 Husvar™s comments, the em-
ployees could have felt that management was agreeing to their 
activities in petitioning for the re
moval of the Union. Of course, the meeting had also included Husvar™s comments regarding 

those employees™ status (i.e., that they were permanent re-
placements for the striking empl
oyees). I am convinced that 
action by Husvar directly influenced the employees in their 

decision and constituted an unfair labor practice. 
I find that Respondent was not justified in considering 
Wray™s comments as demonstrating what the other employees 
felt about union representation. I base that finding on the record 
evidence that Respondent knew of Wray™s feelings about the 
Union and in view of Husvar™s
 almost immediate intervention 
 TRANSPERSONNEL, INC. 495into the question of union representation by his reaction to 
Wray™s question during the meeting. 
As to Dean Hefner™s comment to Joanne Hurt that Johnny 
Emerson felt the same way about the Union that he did, I find 
that Respondent was justified in c
onsidering that as evidence of 
dissatisfaction by Emerson. I ma
ke that finding despite the 
record evidence which demonstrated that Hefner™s comments 
were based on something Emerson 
may have said years earlier, 
and which had no relationship to the current dispute. 
Allentown Mack Sales & Service v. NLRB
, 522 U.S. 359 
(1998), should be distinguished from the instant case in one 

other respect. There the employer elected to poll the employees 
regarding union representation.
 Here, Respondent withdrew 
recognition from a union with a 
history of reaching collective-
bargaining agreements with Re
spondent. That withdrawal fol-
lowed Respondent™s direct intervention into the employees™ 
disclaimer process. That interv
ention included actions in viola-
tion of provisions of the Act. 
Respondent also argued in its brief, that the record proved 
(1) actual loss of the Union™s majority, and (2) that it had a 
good-faith doubt of the Union™s continued majority status. As 
to (1), it argued that the evidence proved that as of May 9, there 
were no more than 9 or 10 striking employees; there were 12 
active drivers and that it had rece
ived 12 untainted petitions of 
employees that they did not 
want union representation. As 
shown above, I find that Respondent did not receive 12 un-
tainted signatures. Instead it received far less. I find that Re-
spondent had received only untai
nted statement from Raymond 
Wray and Franklin Harris that each did not want union repre-
sentation; and from Dean Hefner that he and Johnny Emerson 
opposed unions. Therefore, I find that the evidence did not 
prove that the Union had actu
ally lost majority support. 
As to point (2), Respondent agreed that the jurisprudence re-
quires that it must show that it had a good-faith doubt of the 
Union™s continued majority in a context free of unfair labor 
practices. 
Terrell Machine Co
., 173 NLRB 1480 (1969). Here, 
as shown above, there was no showing of a good-faith doubt 
and Respondent™s did not withdraw recognition in an atmos-
phere free of unfair labor practices. The record shows that Re-
spondent may have had a good-faith
 doubt as to whether only 4 
of some 24 employees, would 
reject union re
presentation. 
At most, Respondent had expr
essions of opposition to union 
representation, from 3 of its 24 employees. Respondent argued 
on the basis of 
Allentown Mack Sales & Service v. NLRB
, su-
pra, that it need not show knowledge of an actual majority op-
position to union representation. 
However, here the numbers are no where near what would be needed to prove a good-faith 

doubt. I find that Respondent did not have an objective basis to be-
lieve that the Union had lost it
s majority status. Respondent™s 
May 9 withdrawal of recognition was illegal in violation of 

Section 8(a)(1) and (5) of the Act. 
Striking Employees made Uncond
itional Offers to Return to 
Work: Since June 10, 1997, Respondent has Refused to Rein-
state Employees that Struck on February 2, 1997 
As shown above, when he met with Union Agent Maxwell 
on April 25, Thomas Husvar told
 Maxwell that he could not 
negotiate the rights of permanent replacements. However, Hus-
var told Maxwell that he would check with his attorneys and 
get back with Maxwell as to whether he was correct in that 
comment. Husvar never did get 
back with Maxwell on that 
matter. 
Subsequently, during the first union meeting after Respon-
dent withdrew recognition the striking employees voted to re-
turn to work. On June 7 those employees presented themselves 
at Respondent™s dispatch location and announced they were 
ready to work. The record failed to show that drivers were rein-
stated. 
The strike was economic from its February 2 inception until 
Respondent unlawfully withdrew
 recognition on May 9, 1997. I 
am convinced that Respondent™s act
ivity in violation of Section 
8(a)(1) and its unlawful withdr
awal of recognition were de-
signed to undermine employees™ support for the Union. 
Hearst 
Corp., 281 NLRB 746 (1986); American Linen Supply Co., 297 
NLRB 137, 145 (1989).  That unlawful conduct affected the 

employees™ withdrawal fr
om union representation. 
The record shows that Respondent™s unlawful conduct con-
verted the economic strike into
 an unfair labor practice strike 
no later than May 9, 1997. When an employer illegally with-
draws recognition, the employees are deprived of their bargain-
ing representative and are precluded from reaching agreement 
on a contract and settling an ec
onomic strike. Withdrawal of 
recognition has the affect of prolonging the strike and converts 

the strike into an unfair labor practice strike. 
Rose Printing Co
., 
289 NLRB 252 (1988); Sanderson Farms
, 271 NLRB 1481 (1984); American Linen Supply Co
., supra at 146. 
Therefore, all employees that were engaged in the unfair la-
bor practice strike on or after May 9, 1997, are entitled to rein-
statement even if it is necessa
ry for Respondent to terminate 
employees hired as replacements on or after that date. As eco-
nomic strikers from February 2, all strikers are entitled to rein-
statement upon the opening of each striker™s former job or a 
substantially equivalent position. 
The record is not complete as to whether employees were 
denied reinstatement rights as economic or unfair labor practice strikers. The parties did stipul
ate that the economic strikers 
were lawfully replaced. However, the record is unclear as to 

when or if, those positions or substantially equivalent positions, 
became vacant; whether the positions were filled by strikers or 

others; and the timing of events after employees made uncondi-
tional offers to return to work and after the strike was converted 
to an unfair labor practice strike. Those issues may be deter-
mined if necessary in compliance proceedings. 
CONCLUSIONS OF LAW 
1. Transpersonnel, Inc. is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2. General Drivers, Warehousem
en and Helpers, Local 28, 
affiliated with International 
Brotherhood of Teamsters, AFLŒ
CIO, CLC is a labor organization within the meaning of Section 

2(5) of the Act. 
3. Respondent by soliciting its 
employees to sign statements 
stating they do not want union re
presentation; and by interro-
gating its employee about his f
eelings about the Union, en-
gaged in conduct in violation of
 Section 8(a)(1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4964. The Union is and has been at material times the collective-bargaining representative of Respondent™s employees covering employees at the Kohler Company in Spartanburg, South Caro-lina.  5. Respondent, by withdrawing recognition from the Union as exclusive collective-bargaining agent of its employees at the Kohler Company in Spartanburg, South Carolina, has engaged in conduct in violation of Section 8(a)(1) and (5) of the Act. 6. The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(6), (7), and (8) of the Act. THE REMEDY Having found that Respondent has engaged in unfair labor practices, I shall recommend that it be ordered to cease and desist therefrom and to take certain affirmative action designed to effectuate the policies of the Act. As I have found that Respondent has unlawfully withdrawn recognition from the Union, I shall order that Respondent rec-ognize and, on demand, bargain with the Union as the unit em-ployees™ collective-bargaining representative. I shall also rec-ommend that Respondent make the unit employees whole for all losses they suffered because of its unlawful withdrawal of recognition and, if it is shown that unit employees were unlaw-fully denied reinstatement in accord with their rights as unfair labor practice strikers on or after May 6, 1997, that Respondent be ordered to offer full and immediate reinstatement to each such employee to his or her former job or, if that job not longer exists, to a substantially equivalent position, terminating if necessary any employee hired after the strike was converted to an unfair labor practice strike. [Recommended Order omitted from publication.]  